Hutchinson, J.
The errors assigned in this case consist of the admission by the County Court, of the certificates of the prothonotaries of the King’s Bench, in Canada, of the taxation of two bills of cost, as evidence of the plaintiff’s right to recover, and as evidence in assumpsit, that plaintiff, Boston, did the services. It is objected by the plaintiff in error, that these certificates are not evidence: that they verify no matter of record, and are not testimony under oath. The defendant in error contends, that the certificates, accompanied with an exemplification of the record of the actions in which the services were done, was proper and conclusive evidence for the plaintiff, Bos*55ton — even conclusive as to the amount; and, at all events, was proper for the jury to weigh, and was properly admitted: that, the services being done in Canada, the same evidence that would be good there, must be good here; and that they would be good and conclusive there, he cites Doug. 188, 1 Esp. Dig. 29,
Charles Adams, attorney for the plaintiff in error.
John C. Thompson, attorney for the defendant in error.
This argument supposes a confidence in the acts and certificates of the officers of a foreign, government, which is not conceded by our Courts, nor by the Courts of England. So far as the papers offered, are to be treated- as transcripts of record, the persons who certify must be supported by the certificate of the Chief Judge of the Court. Here there is no such certificate. But the bills of cost certified, do not appear to be transcripts of record; but certified taxations, such as might be originals. There can be no evidence here — they are without oath. They are neither depositions nor transcripts of record. They might be treated as authentick by the Courts in Canada, being certified by their own officers. But such documents, carried from our certifying officers, would not be treated as authentick there, nor ought they to be so treated.
The judgment of the County Court, in admitting said evidence, is erroneous. It is, therefore, reversed, and the cause sent to the County Court, for a new trial.
Note. In the record of the County Court, the original pa-, pers offered in evidence on the trial, and objected to, were merely referred to, as constituting a part of the record, and on the hearing, were brought into Court by the attorney.
The Court expressed a deep sense of the impropriety of such a loose and irregular practice; but, on the whole, consented to receive them as a part of the record, for this once.